Citation Nr: 1635337	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  13-25 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating of 60 percent for service-connected heart disease prior to May 30, 2013.

2.  Entitlement to an increased rating of 60 percent for service-connected skin disability prior to May 30, 2013.

3.  Entitlement to an increased rating for service-connected right knee disability rated as 10 percent, and 20 percent effective May 30, 2013.


REPRESENTATION

Veteran represented by:	Jan Dils, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to August 1983, March 1987 to April 1991, and June 1995 to August 1998.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  An August 2013 rating decision granted 60 percent ratings for service-connected heart disease and skin disability, and a 20 percent rating for service-connected right knee disability, all effective May 30, 2013.

In June 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file. 

For the increased rating claims for heart disease and skin disability, the Veteran, during the June 2016 Board hearing, indicated that he is limiting his appeal to the time period prior to May 30, 2013.  He further stated that for his heart disease and skin disability, he requests a rating of 60 percent prior to May 30, 2013.  See 38 C.F.R. § 20.202; see also AB v. Brown, 6 Vet. App. 35, 39 (1993) (holding that a claimant may limit his appeal to particular issues if he expresses a clear intent to do so).

The Board notes that during the Board hearing, the Veteran indicated his wish to withdraw the remaining increased rating claims for GERD, right Achilles tendonitis, hearing loss, and entitlement to TDIU.  However, the September 2013 Substantive Appeal reflects only the issues of increased rating for heart disease, skin condition, and right knee condition were appealed, therefore, there is no need to withdraw other issues, as they were not appealed.

Nevertheless, as the Veteran indicated he wished to withdraw a claim for TDIU, the Board finds the Veteran does not wish to raise a claim for TDIU in conjunction with his increased ratings claims on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating).  Further, the Board notes that the Veteran is rated at a 100 percent combined evaluation, and is receiving special monthly compensation under 38 U.S.C. 1114(s) and 38 C.F.R. § 3.350(i) from May 30, 2013.  As such, entitlement to TDIU is moot.  

The issue of an increased rating for right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected heart disability, prior to May 30, 2013, has required continuous medication, and resulted in fatigue and decreased energy.

2.  The Veteran's service-connected heart disability, prior to May 30, 2013, has not manifested as heart disease with more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  It has further not manifested as heart disease with workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.

3.  The Veteran's skin disability has required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs prior to May 30, 2013.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for the Veteran's service-connected heart disability were not met prior to May 30, 2013.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7005 (2015).

2.  The criteria for a 60 percent rating, but no higher, for the Veteran's service-connected skin disability were met from prior to May 30, 2013.  38 U.S.C.A. 
§ 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7816 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As the grant of the 60 percent rating for skin condition back to the date of claim is a full grant of the appeal, consideration of the VCAA is not required.  The Veteran was provided an adequate notice letter with regard to his increased rating for his service-connected heart disability in January 2011.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim.  38 C.F.R. 
§ 3.159(c)(4)(i) (2015).  The Veteran was provided a VA examination in February 2011 for his service-connected heart disability, with stress test.  The examiner took into account the Veteran's reported history, his current symptoms, and review of the available private and VA treatment records.  Therefore, the Board finds the examination report to be thorough and complete and sufficient upon which to base a decision with regards to the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria for Increased Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  There is no evidence to support the finding of a staged rating in this case.
If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  

Increased Rating for Heart Condition

Under Diagnostic Code 7005, arteriosclerotic heart disease (coronary artery disease) with more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, is rated at 60 percent.  Heart disease with workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, is rated at 30 percent.  Heart disease with workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required, is rated at 10 percent.  38 C.F.R. § 4.104.

As noted above, the Veteran has limited his appeal to request a 60 percent rating prior to May 30, 2013.  Prior to May 30, 2013, the Veteran's heart disability was rated as 10 percent disabling.

During the June 2016 Board hearing, the Veteran testified that around December 25, 2011, the symptoms of his heart condition worsened, as he experienced decreased energy and fatigue.  He stated that in February 2011, he passed a stress test administered by Dr. Royal.  However, he stated that Dr. Royal advised him this could be a false positive, and heart catheterization was required to obtain additional information about the heart condition.

The record reflects that Dr. Royal's February 2011 report was in conjunction with a February 2011 VA examination, indicating that an exercise tolerance test was conducted, 10.1 METS were achieved, and no ischemic ST or T wave changes were noted.  During the VA examination, the Veteran reported constant shortness of breath and fatigue, and taking daily medication for the heart condition.

A March 2011 Fayetteville, North Carolina VA treatment record reflects that the Veteran requested additional cardiology consult, but based on the normal stress test, one could not be provided without referral.  There is no additional medical evidence of record reflecting that a referral for cardiology consult was provided.

The Board finds no increased rating warranted, as prior to May 30, 2013, the Veteran's heart condition more nearly approximated the 10 percent rating, with workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  Examination of the heart did not reveal any evidence of congestive heart failure, cardiomegaly, or cor pulmonale.  The Veteran reported taking continuous medication, as well as experiencing fatigue.  As well, the February 2011 stress test recorded 10.1 METS.

The Board finds the Veteran fully credible in reporting that Dr. Royal advised him to seek additional testing in February 2011, notwithstanding his positive stress test.  However, there is no competent medical evidence to support a rating higher than 10 percent.  Again, for a 60 percent rating, more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent is required.  For a 30 percent rating, workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, is required.  Id.  While the Veteran reported worsened symptoms, his lay statements alone are not competent medical evidence to support a higher rating.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  

In sum, upon careful review and weighing of the evidence, with reasoning as detailed above, the Board finds that the preponderance of the evidence is against the increased rating claim for heart disease prior to May 30, 2013, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.

Increased Rating for Skin Disability

The Veteran's service-connected skin disability includes psoriasis and seborrheic dermatitis, and he is rated under Diagnostic Code 7816 for psoriasis.  Under Diagnostic Code 7816, psoriasis with more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated at 60 percent.  Psoriasis with 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated at 30 percent.  Psoriasis with at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated at 10 percent.

Again, the Veteran has limited his appeal to request a 60 percent rating prior to May 30, 2013.  Prior to May 30, 2013, the Veteran's skin disability was rated as 10 percent disabling.

During the June 2016 Board hearing, the Veteran testified that he has used a corticosteroid to treat his service-connected skin disability for at least 10 years.

The Veteran appeared for a VA examination in February 2011.  The Veteran reported he had not undergone any treatment over the past 12 months.

However, a January 2011 VA treatment note from the Fayetteville VAMC indicates that the Veteran had called a month prior to request dermatology medication, as he had run out of his prescribed medication.  Later, a September 2011 treatment note reflected that the Veteran is taking as an active medication Fluocinonide ointment, twice daily as needed.  Fluocinonide cream is a corticosteroid prescribed in part to treat psoriasis.  See https://www.drugs.com/cdi/fluocinonide-cream.html. 

Topical corticosteroids are corticosteroids pursuant to the 60 percent rating criteria for skin.  In a recent decision, the Court held that the language of Diagnostic Code 7806 is unambiguous: "the diagnostic code explicitly mentions corticosteroids as an example of 'systemic therapy' and does not further distinguish between different types of corticosteroid application.  Otherwise stated, as used in Diagnostic Code 7806, 'constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs [ ] required during the past 12-month period,' defines systemic therapy as the use of corticosteroids without any limitation of type of use.  See Johnson  v. McDonald, 27 Vet. App. 497, 502 (2016).  Diagnostic Code 7816 contains the same language as Diagnostic Code 7806 with regard to corticosteroids, so the above referenced Court case is relevant to the Veteran's claim.  

As such, the Board finds the evidence is at least in equipoise that the Veteran was taking corticosteroids on a daily basis prior to May 30, 2013.  Again, under Diagnostic Code 7816, psoriasis with constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period is rated at 60 percent disabling.  

Accordingly, the appeal is granted to a rating of 60 percent to the date of his claim for an increased rating.  As the Veteran indicated during the June 2016 Board hearing that a rating of 60 percent for his skin condition prior to May 30, 2013 would fully satisfy his appeal, the grant to 60 percent constitutes a full grant of benefits.




Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for his increased rating for heart disability.  As the increased rating for skin resulted in a full grant of benefits, extraschedular consideration for the skin condition is not warranted.

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's heart disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's heart disability prior to May 30, 2013 with the established criteria shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, which included decreased energy and fatigue.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an increased rating in excess of 10 percent for service-connected heart disease prior to May 30, 2013 is denied.

Entitlement to an increased rating in excess of 10 percent, to 60 percent, for service-connected skin disability prior to May 30, 2013 is granted.


REMAND

During the June 2016 Board hearing, the Veteran indicated that his service-connected right knee disability has worsened since his last May 2013 VA examination, as he has experienced swelling, instability, and pain, and had increased use of his knee brace.  As the record indicates a worsening of the Veteran's symptoms for his right knee disability, an additional VA compensation examination should be conducted.  Green v. Derwinski, 1 Vet. App. 121 (1991). 

The Veteran indicated treatment at the Fayetteville VAMC and the Durham
VAMC; these records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain and include in the claims file outstanding VA treatment records from the Fayetteville VAMC (August 2015 to present) and the Durham VAMC (July 2015 to present).  All efforts to obtain this evidence must be fully documented in the claims file.  

2.  After the above is complete, schedule the Veteran for an appropriate VA examination to evaluate the nature and severity of his right knee disability.  Any indicated tests should be accomplished.  The examiner should review the claims folder prior to examination, to include any newly associated records obtained as a result of this remand, and to include a copy of the remand. 

In addition to detailing the nature and severity of the disability, the examiner should address the impact that the right knee disability has on the Veteran's occupational functioning.  If possible, include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

Any opinion expressed must be accompanied by supporting rationale.  If the examiner determines a response is speculative, he or she is asked to explain why.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's increased rating claim for right knee disability.  If the claim remains denied, the Veteran should be issued an SSOC, with an appropriate period of time allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


